Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-8, 10-11, 15, 17, and 22-25 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220016233A1, Published 01/20/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 07/09/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0106]:  “https://clinicaltrials.gov/ct2/show/NCT04445428”, “https://clinicaltrials.gov/ct2/show/NCT04357028”, “https://clinicaltrials.gov/ct2/show/NCT04367883”, “https://clinicaltrials.gov/ct2/show/NCT04379336”, “https://clinicaltrials.gov/ct2/show/NCT04414267”, “https://clinicaltrials.gov/ct2/show/NCT04327206”, “https://clinicaltrials.gov/ct2/show/NCT04348370”, “https://coronadatascraper.com/#home” , “https://www.jstor.org/stable/2533848?seq=1”.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 10 and dependent claims 2, 6-8, 11, 15, 17, and 22-25 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “geriatric flu vaccine” in claims 1, 5, and 10 is a relative term which renders the claim indefinite. The term “geriatric flu vaccine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Looking at the specification, it is unclear if the term is meant “high-dose influenza vaccine”, if the term is meant to include any person aged 65 or older who receives an influenza vaccine, or both (see e.g. Tables 2, 6.)  It is unclear if this “geriatric flu vaccine” refers to a specific type of influenza vaccine (e.g. live attenuated, split virion, subunit, etc.), or if it simply refers to the patient population receiving the vaccine.  Further, it is not clear what is, and what is not, a “high dose” with reference to any influenza vaccine.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claims 1, 5, and 10 are rejected on the grounds of being indefinite.  Claims 2, 6-8, 11, 15, 17, and 22-25 are also rejected since they depend from claims 1, 5, or 10, but do not remedy these deficiencies of claims 1, 5, and 10.


Claims 1, 3, 5, and 10 and dependent claims 2, 4, 6-8, 11, 15, 17, and 22-25 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 3, 5, and 10 are all drawn to similar methods, wherein each method comprises a step of determining whether or not a subject has received a vaccination against one of a selection of pathogens (e.g. haemophilus influenzae type B (Hib), influenza, diphtheria, pertussis, tetanus, measles, mumps, rubella, etc.) and then provides a step of “administering at least one such vaccine to the subject.”  However, it is not clear if the vaccine is administered if they have received one of the listed vaccines or have not received one of the listed vaccines, and it is also not clear if they are to be administered the same vaccine that was/was not determined to have been received, or if it is sufficient to receive any one of the vaccines listed.  For instance, if the analysis is that a subject is administered a vaccine if it was not received, and the subject received a DPT (diphtheria-pertussis-tetanus) vaccine but not an MMR (measles-mumps-rubella) vaccine within the past year, it is unclear if said subject is to then receive an MMR vaccine or if said subject can receive any of the vaccines listed, such as the Hib vaccine.  Finally, it is unclear if the time frame listed (e.g. receipt of vaccine within a year or five years) is critical to the method as it is currently written.  For instance, if the subject did receive an hepatitis A virus (HAV), but received it within the past 3 years, it is not clear if they are required to get another HAV vaccination or not.  If a subject received a HAV vaccination within the last 6 years, it is not clear if they are required to get another HAV vaccination or not.  
As the metes and bounds of the claimed methods and the criticality of steps within said methods are unclear, the claim must be amended to rectify these issues.  For the purpose of art, the claim interpretation will be provided herein for each claim, but will be along the lines of the following:
“1.  A method for reducing the risk of a subject acquiring or fully presenting a disease case by SARS-CoV-2 infection, comprising the steps of:  
1) determining the immunization history of the subject and identifying whether the subject has not received at least one of the following vaccines within the past year:  haemophilus influenzae type B (Hib) vaccine, influenza vaccine, diphtheria-pertussis-tetanus (DPT) vaccine, or a measles-mumps-rubella (MMR) vaccine;
2)  if said subject is identified as being deficient for at least one of said vaccines within the past year, said subject will be administered the deficient vaccine.”
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claims 1, 3, 5, and 10 are rejected on the grounds of being indefinite.  Claims 2, 4, 6-8, 11, 15, 17, and 22-25 are also rejected since they depend from claims 1, 3, 5, or 10, but do not remedy these deficiencies of claims 1, 3, 5, and 10.


Claims 5 and 10 and dependent claims 6, 11, 15, 17, and 22-24 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 provides the limitation of “a varicella vaccine” and “a RZV zoster vaccine”.  First, the definition of the abbreviation “RZV” is not provided, but it appears this stands for “recombinant zoster vaccine”, meaning this term is “recombinant zoster vaccine zoster vaccine” in its unabbreviated form, which is redundant.  Further, “varicella vaccine” and a “recombinant zoster vaccine” are the same thing, as they are vaccinating against “Varicella zoster virus” (VZV, also known as herpes zoster virus, human herpesvirus type 3 (HHV-3), which is the causative agent of herpetic shingles, or colloquially “Chicken pox” or “Shingles”.)  The claim will be interpreted as reading upon any VZV vaccine, as this would cover the lower-dose, attenuated VZV Oka/Merck strain given to children and adolescents and the adult VZV vaccines such as Zostavax and Shingrix; however, the claim must be amended to clarify the metes and bounds as to what is claimed.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claims 5 and 10 are rejected on the grounds of being indefinite.  Claims 6, 11, 15, 17, and 22-24 are also rejected since they depend from claim 5 or 10, but does not remedy these deficiencies of claim 5 or 10.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim is drawn to both a pneumococcal vaccine and a pneumococcal conjugate vaccine.  “Pneumococcal conjugate vaccine” is a species of the broader genus of “pneumococcal vaccine”, so it is unclear if the claim is to be drawn to the larger genus or the smaller species.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claim 10 is rejected on the grounds of being indefinite.  Claims 11, 15, 17, and 22-24 are also rejected since they depend from claim 10, but does not remedy these deficiencies of claim 10.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what processing of information is to be done with the “determining the demographic covariates of the subject” and “determining the immunization history of the subjects.”  As the method goes on to claim that the subject should receive a vaccination, there is no correlation as to what analysis of the vaccination and demographic history goes into the subject receiving one of the vaccines listed.  Further, the preamble states that the method simply “identifies” and “stratifies” subjects to be in certain at-risk populations, it is unclear why the subject receives a vaccination at all as the method according to the preamble seems to imply that all that is happening is a collection of information to determine if a subject is at risk.  There is no claimed outcome as in other independent claims, such as in claim 5 or claim 1.  For the purpose of prior art, claim 10 will be interpreted as reading upon the following:
“10.  A method to identify and stratify subjects at risk of SARS-CoV-2 infection and reduce the risk of SARS CoV-2 infection or disease in said subjects, comprising the steps of:  
1)  determining the immunization history of the subject and identifying whether the subject has not received at least one of the following vaccines within the past five years:  polio vaccine, pneumococcal vaccine, pneumococcal conjugate vaccine, influenza vaccine, Varicella zoster virus (VZV) vaccine, or DPT vaccine;
2)  determining the demographic covariates of the subject, and 
3)  if said subject is stratified into an at risk population and identified as being deficient for at least one of said vaccines, said subject will be administered the deficient vaccine.”
Further dependent claims, such as instant claims 11, 15, 17, 22-25, appear to be specific demographic populations and/or vaccination histories that, in combination, result in the subject receiving a specific vaccine.  Again, as noted supra, from the wording of the independent claims, it is unclear if the vaccine that the subject is deficient for is the vaccine they should receive (homologous vaccination) or if they are to receive any of the noted vaccines (heterologous vaccination.)  The interpretation of the claim for the purposes of prior art will be provided for herein, but the claims must be amended to clearly state all the steps in the method, whether or not the populations identified in the dependent claims are “at-risk”, and if the vaccination received is the vaccination that said subject is deficient for.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claim 10 is rejected on the grounds of being indefinite.  Claims 11, 15, 17, and 22-24 are also rejected since they depend from claim 10, but does not remedy these deficiencies of claim 10.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of age being a demographic covariate, and the claim also recites specific age brackets for stratification, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is suggested that the following limitation of claim 11 be added as an additional, dependent claim:  “wherein the age brackets for said stratification are selected from <18 years old, 19 to 49 years old, 50 to 64 years old, and 65+ years old.”  Another suggestion is to amend the claim along the lines of the following to remove the “selection” of age brackets and to specifically delineate the exact age ranges utilized in the stratification:
“The method of claim 10, wherein the subject is stratified by at least one demographic covariate, wherein said demographic covariates comprise age, race, ethnicity, gender, or any combination thereof, wherein the age ranges are <18 years old, 19 to 49 years old, 50 to 64 years old, and 65+ years old.”


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "( not White, Black, or Asian)") is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.  For instance, one suggested amendment would be:
“22. The method of claim 10, wherein the subject’s race is stratified as Other, wherein Other is any race other than White, Black, or Asian, and wherein said subject is deficient for VZV vaccine and is therefore administered a VZV vaccine.”
For at least these reasons, the metes and bounds of claim 22 are unclear. 


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is drawn to the method of claim 1, comprising administering a combination vaccine.  Under at least one reasonable interpretation, this is broadening the scope upon which the claim depends, as claim 1 is drawn to administration of only two possible combination vaccines, diphtheria-pertussis-tetanus (DPT) vaccine or measles-mumps-rubella (MMR) vaccine.  The language of claim 7 allows for any combination vaccine to be administered, not just the DPT and/or MMR.  It is suggested the claim be amended to either limit the administration to either MMR and/or DPT, which would further limit claim 1, to cancel the claim(s), amend the claim(s) in another manner to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for reducing the risk of a subject acquiring or fully presenting a disease case by SARS-CoV-2 infection, comprising the steps of:  
1) determining the immunization history of the subject and identifying whether the subject has not received at least one of the following vaccines within the past year:  haemophilus influenzae type B (Hib) vaccine, influenza vaccine, diphtheria-pertussis-tetanus (DPT) vaccine, or measles-mumps-rubella (MMR) vaccine;
2)  if said subject is identified as being deficient for at least one of said vaccines within the past year, said subject will be administered the deficient vaccine.
Claim 2 is drawn to a method for inducing a heterologous immune response to SARS- CoV-2 infection in a subject, comprising the method of claim 1.  
Claim 3 is drawn to a method for reducing the risk of a subject acquiring or fully presenting a disease case by SARS-CoV-2 infection, comprising the steps of:  
1) determining the immunization history of the subject and identifying whether the subject has not received at least one of the following vaccines within the past two years:  hepatitis A (HepA) vaccine, hepatitis B (HepB) vaccine, haemophilus influenzae type B (Hib) vaccine, pneumococcal vaccine, diphtheria-pertussis-tetanus (DPT) vaccine, or polio vaccine;
2)  if said subject is identified as being deficient for at least one of said vaccines within the past two years, said subject will be administered the deficient vaccine.
Claim 4 is drawn to a method for inducing a heterologous immune response to SARS- CoV-2 infection in a subject, comprising the method of claim 3.  
Claim 5 is drawn to a method for reducing the risk of a subject acquiring or fully presenting a disease case by SARS-CoV-2 infection, comprising the steps of:  
1) determining the immunization history of the subject and identifying whether the subject has not received at least one of the following vaccines within the past five years:  polio vaccine, pneumococcal vaccine, influenza vaccine, varicella zoster virus (VZV) vaccine, or diphtheria-pertussis-tetanus (DPT) vaccine;
2)  if said subject is identified as being deficient for at least one of said vaccines within the past five years, said subject will be administered the deficient vaccine.
Claim 6 is drawn to a method for inducing a heterologous immune response to SARS- CoV-2 infection in a subject, comprising the method of claim 5.  
Further limitations on the method of claim 1 are wherein the method comprises administration of diphtheria-pertussis-tetanus (DPT) vaccine or measles-mumps-rubella (MMR) vaccine (claim 7); and wherein the subject is an essential or critical infrastructure worker, wherein an essential or critical infrastructure worker is one of the following: a teacher, childcare provider, healthcare worker, caregiver, law enforcement officer, public safety officer, first responder, or food and agriculture worker (claim 25).
Further limitations on the method of claim 3 are wherein the pneumococcal vaccine is a pneumococcal conjugate vaccine (claim 8);
Claim 10 is drawn to a method for the identification and stratification of a subject at risk of SARS-CoV-2 infection, comprising the steps of:  
1)  determining the immunization history of the subject and identifying whether the subject has not received at least one of the following vaccines within the past five years:  polio vaccine, pneumococcal vaccine, influenza vaccine, Varicella zoster virus (VZV) vaccine, or DPT vaccine;
2)  determining the demographic covariates of the subject, and 
3)  if said subject is identified as being deficient for at least one of said vaccines within the past five years, said subject will be administered the deficient vaccine.
Further limitations on the method of claim 10 are wherein the subject is stratified by at least one demographic covariate, wherein said demographic covariates comprise age, race, ethnicity, gender, or any combination thereof, wherein the age ranges are <18 years old, 19 to 49 years old, 50 to 64 years old, and 65+ years old (claim 11); wherein the subject’s race is stratified as Black and wherein said subject is deficient for pneumococcal vaccine and/or VZV vaccine and is therefore administered a pneumococcal vaccine and/or a VZV vaccine (claim 15); wherein the subject’s race is stratified as White and wherein said subject is deficient for influenza vaccine and/or polio vaccine and is therefore administered an influenza vaccine and/or a polio vaccine (claim 17); wherein the subject’s race is stratified as Other, wherein Other is any race other than White, Black, or Asian, and wherein said subject is deficient for VZV vaccine and is therefore administered a VZV vaccine (claim 22); wherein the subject’s age is less than 50 years old, and wherein said subject is deficient for influenza vaccine and is therefore administered an influenza vaccine (claim 23); and wherein the subject is from 19 years old to 49 years old (claim 24).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarialioglu et. al. (Sarialioglu F, et. al. Exp Clin Transplant. 2020 Apr;18(2):141-143.; hereafter “Sarialioglu”.)
The Prior Art
Sarialioglu teaches that epidemiological data has shown that hepatitis A virus (HAV) is endemic in many countries but is relatively rare in more industrialized or developed countries (p. 141.)  Sarialioglu teaches that in individuals who received a HAV vaccination within the past few months or were HAV positive, especially those who were seropositive for HAV and were in generally susceptible populations such as the elderly or those with a comorbidity such as kidney disease, had a lower incidence of COVID-19 disease (p. 141, rt. col., ¶2 to p. 142.)  and those babies under a year of age who had not yet received a HAV vaccination were more susceptible to COVID-19 disease than those children 12 months of age or older, who receive an HAV vaccination around 12-18 months of age (p. 142, left col., ¶2.)  Sarialioglu suggests that since the HAV vaccine is highly immunogenic, that the immune response caused by the hepatitis A vaccine may be protective against COVID-19 infection by a possible adaptive immune cross-reaction (p. 142, “Conclusions”.)  Sarialioglu therefore proposes HAV vaccination to stimulate the immune system to fight SARS CoV-2 infection until a more specific SARS CoV-2 vaccine is produced (p. 142, ¶4.)  The teachings of Sarialioglu, which show that those who had a recent vaccination against HAV were less likely to develop COVID-19 disease and teaches administration of HAV to address the immediate and urgent need to fight SARS CoV-2 infection, anticipate the limitations of instant claims 3-4.  
For at least these reasons, Sarialioglu anticipates the limitations of instant claims 3-4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-8, 10-11, 15, 17, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarialioglu as applied to claims 3-4 above, and further in view of Smith et. al. (WO2021258008A1, Pub. 12/23/2021, Priority 06/19/2020; hereafter “Smith”);
Jehi et. al. (Jehi L, et. al. Chest. 2020 Oct;158(4):1364-1375. Epub 2020 Jun 10.; hereafter “Jehi”.); 
Kandeil et. al. (Kandeil A, et. al. PLoS One. 2020 Oct 28;15(10):e0241471.; hereafter “Kandeil”); and
Netea et. al. (Netea MG, et. al. Cell. 2020 May 28;181(5):969-977. Epub 2020 May 4.; hereafter “Netea”.)
The Prior Art
The teachings of Sarialioglu have been set forth supra.  While Sarialioglu teaches the analysis of patient population and the data which shows those who received a recent HAV vaccine had little to no COVID-19 disease symptoms, and teaches administration of HAV vaccines to combat SARS CoV-2 infection, Sarialioglu fails to teach analysis of the immunization status of subjects for other vaccines, such as influenza or polio, and administration of other vaccines if said vaccines have not been received within a certain time frame.  However, with the emerging SARS CoV-2 pandemic and the lack of an immediate antiviral or vaccine therapeutic to combat the virus, the concept of “trained immunity” was well-known and pushed amongst those in the art at the time of filing, as evidenced by Smith, Jehi, and Netea.
Smith teaches the use of “therapeutic” viruses to activate and/or train cells of the innate immune system to better combat infection from “pathogenic” viruses (entire document; see abstract; reference claim 1).  Said therapeutic virus may be a poxvirus, parapox virus, avipox virus, or an influenza virus (reference claim 6; instant claims 1-2, 5-6) and may be attenuated (reference claim 7) and would treat or inhibit infection from SARS CoV-2 (reference claims 8-11).  Smith notes the trained immunity achieved from smallpox, measles, and BCG (tuberculosis) vaccination with respect to infections from heterologous pathogens (¶[0026-0029]).  Smith supports the use of paramunity inducers or immunomodulators to heterologously vaccinate and stimulate the immune system to result in an overall inhibition of pathogenic infection (¶[0032-0033]).  
Netea teaches the concept of “trained immunity”, which is a long-term boost of innate immune responses, often witnessed in subjects through administration of certain live vaccines, such as BCG (tuberculosis), oral polio vaccine (OPV), and measles vaccine, that can boost heterologous protection against infections through epigenetic, transcriptional, and functional reprogramming of innate immune cells (entire document; see abstract.)  Netea teaches epidemiological data shows that the elderly and those with comorbidities (diabetes, obesity, and cardiovascular, respiratory, renal, and lung diseases) are most susceptible to COVID-19 and more likely to suffer from the most severe disease complications, while young children, including infants who are more susceptible to other infections, have milder symptoms and less severe COVID-19 disease (p. 969, rt. col., ¶1).  Netea suggests the use of BCG vaccine, MTB-based vaccines, measles vaccine (NB: the commercially available measles vaccine is the MMR vaccine, which is a trivalent vaccine that vaccinates against three different pathogens; instant claim 7), and OPV to induce trained immunity against SARS CoV-2 and to lessen SARS CoV-2-related disease burden (p. 975, rt. col., ¶1; p. 974, rt. col., ¶2; instant claims 1-7).  Netea teaches analysis of demographics, such as age and comorbidities, to determine whether a subject is at risk (p. 969, rt. col., ¶1; p. 971, ¶ bridging cols.; instant claim 10) and that certain countries pre-emptively vaccinated their healthcare workers with the BCG vaccine (p. 974, left col., ¶3; instant claim 25).  
Jehi teaches generation of a registry to determine the individualized risk prediction of acquiring COVID-19 disease (entire document; see abstract), wherein such factors such as travel history, age, immune status, smoking status, vaccination status, ethnicity, sex, and race are analyzed to determine the subject’s risk for acquiring a SARS CoV-2 infection and development of severe disease from said infection (entire document; see Table 1, Figs. 1-4).  In Figure 4 of Jehi, a database is shown where a subject’s biometrics and information are input, and their predicted COVID-19 risk is returned.  Jehi shows that risk was reduced if subject had received a pneumococcal polysaccharide (instant claims 8, 15) or influenza vaccine (abstract; Table 1; Fig. 4, p. 1373, ¶ bridging cols.), and attributes the lower risk to trained immunity, cross-protective immunity, or subjects who tend to overall have safer health practices (p. 1373, ¶ bridging cols.)  Jehi teaches the analysis of race as being “Other”, “White”, “Asian” or “Black” and shows that “Blacks” are of highest risk, followed by Whites, Asians, then Other (Table 1; instant claims 10-11, 15, 17, 22), and assesses age and shows the lower the age, the lower the risk, and that the risk starts to increase exponentially after the age of 40 (Table 1; instant claims 11, 23-24).
Kandeil teaches that the lowest risk for COVID-19 infection and disease is found in the youngest members of the population, namely those aged 0-20 years (pp. 1-2; ¶ bridging pages.)  It was observed that even when children tested positive for SARS CoV-2, their symptoms were mild compared to older patients, and one hypothesis was the elicitation of trained immunity and/or cross-reactive humoral immunity generated by the numerous childhood vaccinations received (p. 2, ¶1).  Kandeil notes those vaccinations include Hepatitis B (HepB), Diphtheria, tetanus, and whooping cough (pertussis) (DTaP), Haemophilus influenzae type b (Hib), Polio (IPV), Pneumococcal (PCV), Rotavirus (RV), Hepatitis A (HepA), Chickenpox (varicella) and influenza, with the tuberculosis Bacille Calmette-Guerin (BCG) vaccine given in certain developing countries (p. 2, ¶2; instant claims 1, 3, 5, 10, 22).  While Kandeil notes that no cross-reactive humoral immunity against SARS CoV-2 appears to be generated (Fig. 2, pp. 4-6), this does not rule out the ability of other childhood vaccinations to elicit other, non-humoral immune mechanisms that are effective against COVID-19 (p. 6, ¶2), and trained immunity with better immune fitness of adaptive immune cells two possible mechanisms of action (p. 6, ¶1).
Given the combined teachings of Sarialioglu, Smith, Netea, Kandeil, and Jehi, one of skill in the art would have found it obvious to attempt to induce trained immunity in a subject in view of the pandemic which arose from the novel coronavirus SARS CoV-2, for which there was no antiviral or vaccine at the time of filing.  As suggested by Sarialioglu, who teaches the use of existing commercial vaccines to treat the novel virus until more potent, specific vaccines were generated, it would be obvious to use vaccines which had proven efficacy against inhibiting SARS CoV-2 infection in a subject.  As evidenced by Netea, Sarialioglu, Smith, Kandeil, and Jehi, vaccination, especially recent vaccination, against infection with commercial vaccines such as those against polio virus, influenza virus, VZV, measles virus, pneumococcal bacteria, tuberculosis bacteria, and/or hepatitis A virus, aided in inhibition or prevention of SARS CoV-2 infection or severe COVID-19 disease.  One of skill in the art would have the skills to generate a database to assess the risk of a patient, given the teachings of Jehi, and would be able to readily analyze multiple demographic and/or medical components, such as age, race, sex, ethnicity, geographic location, current health status, BMI, and exposure status to determine the risk for a certain individual.  As taught by Sarialioglu, Netea, Kandeil, and Smith, the use of existing vaccines to raise an immune response against a heterologous antigen would have been obvious to a skilled artisan, and to assess the timeframe in which a subject last received a vaccine would be a routine optimization step in the process.  Therefore, given what was known in the art at the time of filing, as evidenced by Smith, Jehi, Kandeil, and Netea, the limitations of instant claims 1-2, 5-8, 10-11, 15, 17, and 22-25 would be obvious over the teachings of Sarialioglu (instant claims 3-4) and would be an obvious optimization step to the teachings of Sarialioglu.  
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Sarialioglu in order to assess the health and demographic parameters of a subject, including the vaccination status of a subject, thereby determining the potential risk of the subject to SARS CoV-2 infection and using available vaccines to induce trained immunity against SARS CoV-2.  One would have been motivated to do so, given the suggestion by Jehi that a database could be generated that would allow one to input a person’s information and return a risk assessment or score regarding their potential for severe COVID-19 disease.  There would have been a reasonable expectation of success, given the knowledge that trained immunity was known to induce innate immunity in a host that elicited heterologous immune responses, as taught by Sarialioglu, Jehi, Netea, Kandeil, and Smith, and also given the knowledge that certain recent vaccinations, such as pneumococcal, influenza, or VZV had a greater protective trained immunity effect, as taught by Sarialioglu, Netea, and Kandeil.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
WO2021161043A1.  Teaches the concept of trained immunity against SARS CoV-2.
WO2021228363A1.  Teaches the concept of trained immunity against SARS CoV-2.
Anbarasu A, et. al. Hum Vaccin Immunother. 2020 Sep 1;16(9):2217-2218. Epub 2020 Jun 5.  Teaches the concept of trained immunity using MMR vaccines against SARS CoV-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648